Citation Nr: 1117749	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for hepatitis C to include as secondary to an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a February 2006 video conference hearing.  

The issues on appeal were previously before the Board in June 2006, April 2008 and May 2009.  They were remanded each time for additional evidentiary development or to cure a procedural defect.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of the May 2009 Board remand, it was directed that attempts must be made to search for any additional records of hospitalization the Veteran reported he underwent in 1968 at Fort Meade, Maryland and at Fort Gordon, Georgia.  If no medical records are available, the RO was directed to note such an outcome in the claims file and also to note the agency or agencies it contacted.  A review of the claims file demonstrates that records requests were made to the National Personnel Records Center (NPRC) in September 2009.  In January 2010, the NPRC replied that they needed the name of the treatment facilities in order to conduct a search.  The RO provided the requested names the same day.  In May 2010, the NPRC responded that clinical records from January 1968 to December 1968 were being furnished.  A review of the records received as a result of this request demonstrates that clinical records dated in April 1968 from the U.S. Army Hospital located at Fort Gordon, Georgia were received.  Significantly, no records from any hospital located at Fort Meade, Maryland have been associated with the claims file and VA has not received a negative response indicating that no such records are available.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance. The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  The Board finds another attempt must be made to determine if there are any medical records of the Veteran from his reported hospitalization at Fort Meade, Maryland in 1968.  If no records exist, VA must receive a negative reply.  If VA receives a negative reply with regard to the Fort Meade records, the Veteran must be informed of this fact and of the steps taken by VA to obtain the evidence as required by the Veterans Claims Assistance Act of 2000.     

The Veteran has claimed that he currently experiences an acquired psychiatric disorder which was due to his active duty service.  In support of the Veteran's claim, the Board directed in its May 2009 remand instructions that the Veteran be afforded a VA examination to determine the nature and etiology of any psychiatric disorder found on examination.  A VA examination was conducted in June 2010.  Major depressive disorder was diagnosed as being secondary to the Veteran's active duty service and panic disorder without agoraphobia was diagnosed as being second to the major depressive symptomatology.  The examiner found it appeared that the major depressive disorder and panic disorder were, at least as likely as not, related to the Veteran's military service.  The examiner wrote that it seems the Veteran was hospitalized in the military for psychiatric reasons and most likely his present condition stems from that initial psychopathology.  The examiner noted the Veteran denied any prior psychiatric history before going into the military and therefore, the examiner could not determine if a pre-existing mental disorder was present.  Significantly, the examiner indicated that he did not have access to the claims file when forming his opinion.  

The examiner who conducted the June 2010 VA examination prepared an addendum to the examination report shortly thereafter.  The examiner indicated that he had access to and had reviewed the claims file.  The examiner wrote that he could find no evidence in the claims file that the Veteran was hospitalized for psychiatric reasons during his time in the military service.  The claims file was silent as to any hospitalizations for psychiatric reasons.  The examiner concluded by writing "[t]herefore, I cannot change any of my opinion other than what the [Veteran] told me while he was here for the initial evaluation."  The Board's reading of the addendum to the June 2010 examination report is that the examiner was still attributing the Veteran's acquired psychiatric disorder to his active duty service despite the lack of evidence of any in-service mental hospitalizations.  The Board notes the entire underpinning of the examiner's rationale for why he found the acquired psychiatric disorder to have started during active duty was the fact that the Veteran was hospitalized for psychiatric reasons during active duty.  A request for the Veteran's hospitalization records during active duty produced records from Fort Gordon which indicate hospitalization for an acute respiratory infection in 1968.  These records are silent as to any evidence of treatment for a mental disorder.  The Board further notes that the vast majority of the post-service medical evidence indicates the Veteran reported that his first hospitalization for mental health reasons was in the late 1970's which is after the Veteran's discharge from active duty.  The only time the Veteran reports that he received in-service treatment for mental health problems is when he was being seen by VA examiners in connection with his compensation claim or when communicating with VA via testimony or in writing regarding the claim.  Based on these conflicting reports, the Board finds reason to place reduced probative value on the Veteran's reports of being treated for mental health problems during his active duty service.  The Board therefore finds that the examiner's reliance on the Veteran's self-reported history of in-service treatment when formulating an opinion as to the etiology of the acquired psychiatric disorder to be flawed.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  The Court has held that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  It has also been held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In the current case, the Board finds the probative value of the report of the June 2010 VA examination and the subsequent addendum to be negated by the examiner relying on an inaccurate factual background and by failing to provide a rational that is supported by the evidence of record.  The Board finds that another addendum to the June 2010 VA examination report is required which provides an opinion as to the etiology of any acquired psychiatric disorder found on examination which is based on the evidence in the claims file and supported by adequate rational and citation to clinical evidence.  

The Veteran submitted a claim of entitlement to service connection for hepatitis C in February 2002.  He has claimed that he was infected with the disease during active duty as a result of the use of air guns for medical injections.  The report of a June 2010 VA examination noted the Veteran had positive risk factors for exposure to hepatitis C of parenteral drug use and a history of multiple tattoos.

The Board notes that risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  (emphasis added).  

No pertinent abnormalities were noted on the report of the service entrance examination which was conducted in January 1968.  Clinical evaluation with respect to indentifying body marks, scars or tattoos was determined to be normal at that time.  There was no reference to the presence of tattoos.  Significantly, clinical evaluation conducted at the time of the discharge examination with respect to indentifying body marks, scars or tattoos, resulted in the word tattoo being circled on the document and the annotation next to it was "R shoulder."  The Board finds this evidence can be construed as indicating that the Veteran did not have a tattoo at the time of his enlistment into active duty but did have one when he separated from service.  The Veteran has not indicated when the tattoo on his shoulder was placed there.  The Board notes, as set out above, that tattoos are considered one of the risk factors for hepatitis C.  The Board finds the Veteran should be contacted to determine if, and when, he had a tattoo placed on his right shoulder.  If the Veteran indicates that the tattoo was placed on the shoulder during active duty or if he received any tattoos during active duty, an opinion should be obtained as to whether the tattoo or tattoos could be etiologically linked to the current diagnosis of hepatitis C.  

In September 2002, in response to a request for the Veteran's medical records, Northwestern Institute, reported that the Veteran's records were on microfiche and the microfiche reader was broken.  It was not decided at that time whether the machine was to be repaired or a new one purchased.  The Board's review of the claims file fails to find evidence that records from this institution have been received.  As the issues on appeal are being remanded, the Board finds another attempt must be made to obtain this evidence.  If VA is unsuccessful, it must inform Veteran of this fact along with its other duties under the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.   Contact Northwestern Institute and request copies of the Veteran's medical records.  If the records cannot be produced, document the attempts made to obtain this evidence in the claims file and inform the Veteran of this fact pursuant to the VCAA duty to assist.  

2.  Contact the NPRC, and any other appropriate agency, and request an additional search be conducted for inpatient treatment records for the Veteran's reported hospitalization at Fort Meade, Maryland in 1968.  If no records are available, the RO should document such an outcome in the file and also document the agency or agencies contacted in search of the records.  If no records are available, the Veteran must be informed of this fact as required by the VCAA.  

3.  Contact the Veteran and request that he provide a history of when he received his tattoos.  

4.  After the above development has been completed to the extent possible, return the claims file to the examiner who prepared the June 2010 VA examination report and subsequent addendum and request that he provide another addendum which provides an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed mental disorder was incurred in or aggravated by active duty.  The examiner must explain the medical rationale for any conclusions and discuss relevant service treatment records, service personnel records, and post-service medical records as well as any other relevant evidence of record including lay statements and the Veteran's post-service history.  The opinion must be based on sound medical principles.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a reason for why it was determined that the requested opinion could not be provided without resort to speculation.  

The examiner should be informed that the term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner who conducted the June 2010 VA examination is not available, then arrange for the claims file to be examined by a suitably qualified health care professional and request that the examiner provide the requested opinion. If it is determined that the requested opinion cannot be made without another examination of the Veteran, then this should be scheduled.

5.  If the Veteran's response to the request for information regarding tattoos set out in paragraph 3 above indicates that the Veteran received a tattoo or tattoos during active duty, schedule the Veteran for an appropriate VA examination to obtain an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently existing hepatitis C was etiologically linked to the Veteran's active duty service to include the in-service tattoo or tattoos.  If the opinion cannot be provided without resort to speculation, the examiner should so state and then provide a reason for why it was determined that the requested opinion could not be provided without resort to speculation.  

The examiner should be informed that the term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  After completing any additional development deemed necessary, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder and for hepatitis C.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


